Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a CON of 17/177,031 and claims 1-20 now pending.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 11 & 17 all recite “a liquid releasable-adhesive material,” however, the specification only describes either a “liquid gasket” or “releasable adhesive” which are two different types of materials (see para [0028]-[0029]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  (a) The specification, while being enabling for having a first material having “a gas permeability coefficient for helium gas of less than 2000 cm3*n/(m2*24 hours*atm)” and a second material having “a water vapor permeability coefficient of less than 1.5E-6 m3*mm/ m2*24 hours*Pa)”, does not reasonably provide enablement for any “first material has a lower permeability to a lighter-than-air gas contained within the hard disk drive than the permeability to the lighter-than-air gas of the second material,” as recited in at least claims 1, 11 & 17.  Still further, the above characteristics of the above first material and second material does not reasonably provide enablement for any first material having a lower permeability to a lighter-than-air gas contained within the hard disk drive than the permeability to the lighter-than-air gas of a second material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  These specific characteristics for the first and second materials are set forth at least in para [0023] of the instant disclosure.  The breadth of the claims would encompass any first material and second material that are “different” and any second material having a lower water vapor transmission than the water vapor transmission of any first material (for at least claims 1, 11 & 17); and the breadth of the claims would encompass any first material and second material that are “different” than any first material having a lower permeability to a lighter-than-air gas contained within the hard disk drive than the permeability to the lighter-than-air gas of any second material, which combination of materials would require a very high quantity of experimentation needed to make or use the invention based on the content of the disclosure.  For at least these reasons, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the (parent) application was filed, had possession of the claimed invention. Claims 1, 11 & 17 each recite “the second material composed of a liquid releasable-adhesive material…” (emphasis added by the Examiner) however, the specification, as filed (para [0028]), only describes a “liquid gasket” or “a releasable adhesive” material, which are described as two different type of materials, examples are given in para [0029]).  A “double-sided peelable adhesive” would be an example of the aforementioned “releasable adhesive” material, while a “liquid rubber” would be an example of the aforementioned “liquid gasket” material.  Therefore, the now recited “liquid releasable-adhesive” material is considered to be new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 4 (and similarly for claim 13) recite “wherein the second material comprises a double-sided peelable adhesive,” however, claim 1 (and similarly for claim 11), recite that “the second material is composed of a liquid releasable-adhesive material,” and as such, a liquid material could not also include a double-sided peelable adhesive, thus rendering the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,348,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 14 of the Patent ‘619 recites: “A hermetically-sealed hard-disk drive comprising: a disk medium rotatably mounted on a spindle; a head slider housing a read-write transducer configured to read from and to write to the disk medium; an actuator configured to move the head slider to access portions of the disk medium; an enclosure base; a first cover coupled to the base; first means for sealing composed of a first material having a lower permeability to a lighter-than-air gas contained within the hard disk drive than the permeability to the lighter-than-air gas of a second material, and positioned to seal the first cover and the base; and second means for sealing composed of the second material having a lower water vapor transmission than the water vapor transmission of the first material, and positioned to seal the first cover and the base.”
While claim 1 of the pending application recites: “A hermetically-sealed hard disk drive comprising: an enclosure base having a plurality of sidewalls each having a sealing step surface surrounded by an outer upper edge portion; a first cover coupled to the base; a first gasket seal composed of a first material and configured to seal an interface between the first cover and the base; and a second gasket seal composed of a second material and configured to seal the interface between the first cover and the base; wherein the first material has a lower permeability to a lighter-than-air gas contained within the hard disk drive than the permeability to the lighter-than-air gas of the second material; and wherein the second material is composed of a liquid releasable-adhesive material having a lower water vapor transmission than the water vapor transmission of the first material.”
It is noted that the additional language of each claim has been identified with italicized and bolded text.
As claim 14 of the Patent invokes 112(f), the broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Looking to the specification, the “second means for sealing,” includes at least “a liquid gasket” or “releasable adhesive” which would encompass the claimed “liquid releasable-adhesive material,” as recited in the pending claims (1, 11 & 17).
Claim 14 of the Patent encompasses all pending claims as the “first means of sealing” and “second means for sealing” includes all of the structure described in the specification and equivalents thereof.

Claim Rejections - 35 USC § 103
Claim 1-7, 9, 11-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (USPGPUB 2009/0073328) (hereinafter “Gunderson”) in view of Hatchett et al. (USPGPUB 2007/0183088) (hereinafter “Hatchett”).
With respect to claim 1, Gunderson discloses, as shown mainly in FIGs. 6-7, a hermetically-sealed hard disk drive 180 (FIG. 6; para [0030]) comprising: an enclosure base 184 having a plurality of sidewalls (shown in FIGs. 6-7) each having a sealing step surface 190 (FIG. 7; para [0031]-[0032]) surrounded by an outer upper edge portion (FIG. 7); a first cover 186 coupled to the base 184; a first gasket seal 192 composed of a first material, e.g., LCM or LCT (see para [0025]) and configured to seal an interface between the first cover 186 and the base 184; and a second gasket seal 194 composed of a second material, e.g., LCM or LCT, and configured to seal the interface between the first cover 186 and the base 184.  It is noted that the LCM (liquid crystal material) or LCT (liquid crystal thermoset) material(s) as discussed above are considered to encompass the claimed “liquid releasable-adhesive material,” insofar as such a material has been properly set forth in the pending application.
While Gunderson discloses the use of two different materials, i.e., LCM or LCT, however, it is not specific as to the first material being a different material than the second material.
Hatchett, in the same field of endeavor of sealing of disk drives, discloses a disk drive which includes two sealing members including a semi-hermetic seal 322 and a hermetic seal 305 (FIG. 5) which are formed of different materials, e.g., the semi-hermetic seal 322 is an elastomeric polymer, while the hermetic seal 205 using a soldering material in order to provide an “inviolable atmosphere within the HDA” (see para [0032]).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized two different materials for the sealing members of Gunderson, for the purpose of providing both a semi-hermetic seal, for allowing to build and test the HDA, and the hermetic seal in order to seal the HDA after building and testing is complete, as suggested by Hatchett (see para [0027]). 
With respect to claim 1, by definition, a “hermetic seal” is known to be a moisture-tight and airtight seal, while a “semi-hermetic seal” would be less so.  It necessarily follows then, that a hermetic seal material, e.g., 305 would have a lower permeability to a lighter-than-air gas than the permeability of a semi-hermetic seal material, e.g., 322, and thus the limitation, that “the second material has a lower water vapor transmission than the water vapor transmission of the first material.” It is noted that claim 1, and similarly for claims 12 and 16, the interchangeability of the first and second materials would be readily apparent to a skilled artisan, through routine engineering optimization and/or experimentation, and as such it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided either gasket with either the “first” or “second” material, for the purpose of providing both a hermetic and semi-hermetic seal, as suggested by Hatchett (para [0039]).
With respect to claims 1, 11 & 17, by definition, a “hermetic seal” is known to be a moisture-tight and airtight seal, while a “semi-hermetic seal” would be less so.  It necessarily follows then, that a hermetic seal material, e.g., 305 would have a lower permeability to a lighter-than-air gas than the permeability of a semi-hermetic seal material, e.g., 322, and thus the limitation of “the first material has a lower permeability to a lighter-than-air gas contained within the hard disk drive than the permeability to the lighter-than-air gas of the second material,” is considered to be encompassed by the combination of Gunderson in view of Hatchett.
Further, with regard to claims 2-6 (and similarly for claims 12-15) and to the actual material of the second material being either: an acrylic gasket material (claim 2, 12); an ultraviolet (UV)-curing type acrylic gasket material (claim 3); a double-sided peelable adhesive (claim 4, 13); a silicone liquid gasket material (claim 5, 14); or a liquid rubber material (claim 6, 15), the LCP and/or LCT seals taught by Gunderson are considered to “provide suitable low permeability characteristics to encapsulate an inert gas atmosphere, such as helium, within the housing,” and as such, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have utilized any one of the aforementioned materials, for the purpose of providing a proper sealing means for the cover(s), through routine engineering experimentation/optimization, as would have been realized by a skilled artisan.  Furthermore, it has been held to be within the general knowledge of a skilled artisan to select a known material on the basis of its suitability for the intended use as a matter of design choice; see In re Leshin, 125 USPQ 416 (CCPA 1960); In re Aller, 105 USPQ 233 (CCPA 1955), regarding these matters.
As per claims 7, 16 & 19, Gunderson is further considered to teach wherein the lighter-than-air gas comprises helium, nitrogen, or hydrogen (see para [0015], claim 20).
For claim 9, Gunderson is further considered to teach wherein: the first gasket seal 192 is sandwiched between the first cover 186 and the sealing step surface 190 of each sidewall of the base 184; and the second gasket seal 194 is sandwiched between the first cover 186 and the sealing step surface of each sidewall, e.g., projection adjacent 182, of the base (see FIG. 7; para [0030]-[0032]).
For claim 17, Gunderson is further considered to teach the hard disk device including: a disk medium 110 rotatably mounted on a spindle 108; a head slider 116 housing a read-write transducer configured to read from and to write to the disk medium 110; an actuator 112 configured to move the head slider 116 to access portions of the disk medium 110 (para [0013]; FIG. 1).
With respect to claim 20 and the slider including a HAMR type head slider, Official Notice is taken that heat-assisted magnetic recording (HAMR) heads are notoriously old and well known in this art and utilizing a known type of head in the slider of Gunderson would have been obvious and readily provided for by a skilled artisan, as such a head was conventional. 
Claim 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Hatchett as applied to claim 1 above, and further in view of Albrecht et al (USPGPUB 2018/0047430) (hereinafter “Albrecht”).
With respect to claim 10 (and similarly for claim 18), Gunderson in view of Hatchett remain expressly silent as to a “second cover positioned over the first cover and hermetically-sealed to the base,” however, Albrecht, in the same field of endeavor of sealing disk drives, discloses a disk drive, as shown in either FIG. 2, or FIG. 3, which includes a first cover 204, 304, a second cover 206, 306 which cover is hermetically sealed via 207 or 307 to the base 201, 301, as shown in the figures (also see para [0030], [0033].  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the assembly of Gunderson in view of Hatchett with a second cover hermetically sealed to the base, for the purpose of providing a hermetically sealed disk drive thus prolonging the life span of the disk drive, as suggested by Albrecht (para [0004], and as would have been apparent to a skilled artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
September 13, 2022